WC-t   13, 1949

Hon. Y. E. Oates               Opinion No. V-882
County Attornoj
yalker county                  Re: Compensationof the
~Buntsvllle.Texas                  ahsriff   of   Udkor
                                   Qounty.
Dear sir:
            Your requeet for an opinion is, in p8rt, 8rn
followa:
     "1. If the Court ahould allow the twenty-
     flV8  per cent incroa8e a8 provided for in
     S.B. Ro. 92, would it in any way 8ffoct or
     repeal the twenty-fiveper'oeat, already
     allowed under S.B. Ho. 123, above.referI'ed
           You will notion that under S,B. Bo
     &n     Seotion en: It.#rovide8 thit the ix+
     orease would be twenty-fiveper cent of the
     au111allowed imdsr the law for the fiscal
     year of 1948; and, therefore,the Court de-
     eiri8 to ~knowwhether or not Secti@ one of ,
     S.B. Ro. 92 repeal8 S.B. 130.123, and whethor
     the officers would be entitled to both ia-
     crearer?

     “2.  Is your an8wer to question one rppllca-
     ble,.*oSection t-0 of S.B. No. 92, with re-
     ference to deputies, asslrt~ntsand olerke?
                                                               *
     93.'Section threii0f'S.B.~Ho. 92 provide8
     that those paid on salary basis, shall be
     paid on twelve equal installments  of not
     less than the total emount Wider the law
     of the flsctilyear of 1935, and not more
     tha the leaXim= 8= allowed the OffiC8rr
     under the laW existill& On Aujglst24, 1948,
     tog&her 81th twenty-five per cent if the
     Court feels authorizedto allow the twenty-
     fiv8 per oent. You will notice that this
     iricreasemay be allowed to officers who
     were on a fee baaia laet year. I notice               ,
     that the total alilountallowed in.1935 la
     'specifiedin Art. 3883 which provides the
                                                           , <-.


                                                              .
Hon. MO EL ~Oate8,page 2       (V-882)


    base pay for the County officers it (2&00.-
    00 per fpy-, and Art. 3891 provides 5n 8ub-
     8tAllCe that   On84hird   Of the bXC888   fees
    may be added to the #2;2icoO,OO,
                                   Therefore
    ;E;x;eriff at that time was&lQwed~ #3,~-.
             However under S.B. HO. l23,,the
    Con&;ioner~e Court had authority to in-
    crease the offloerr ralary (aherlff) .tw8n-
    tj-five per cent. Th8refore in 194.8the
    sheriff was entitled to the maximum fee
    of $J750.00, and his fees for 194.8 aount-
    ed to a little more than #3750.00. 5.8.
    Bo, 123 Is an emendment to Art. 3891. .Art-       ,:
    1~108 3883 and 3891 provide the mailmum
    fees for offioers end were lnaoted:ln 1933
    b7 the &.h Legislature. Thor&ore I think
    that the rlnlmum salary to.be paid t&,8her-
    ifi 18 not lb88 thaa #375&o@ and if th8.
    Conaalrsioner~rCourt desired, thq are a&h-
    orleed to Increasethat raount 25$ or the
    8~8 allowed under the law of th8 flro&
            1948 which would make a total of
               The COUrt d88ire8 an an8wer a8
  ' t0 theriniruaaZidIX~f888thatm8fbe
    allowed the rheriff; a8 he will bo paid l
    8a1al7 and not Seer.
     ‘4.  A8 f COMtIW8'.ih.l&W thb 8heriff
     &ould par the Se88 that he has earned and
     collectedto the County lhasurer   who till
     place the a8me in what may be specified
      Officer~8 Salti Fund,.' Should the rher-,
     iff'e fdi8 not be 8uffi6ientto pay hi8
     calarg monthly a8 it beoaor &Ie~,Out of
     what fund wonld the ofiloera bo luth6ritad
     to make tha defldlentp8yment to complete
     %;TFonthly an+ annual  8alary of the Thor-


the 1940 *l%%    ~%~~ ?I,' @%%t%~~?i~~
county officers In 1948 were &mpensated on a fee baals.
Themfore, the caapensatlonof the sheriff In 1948was
governed by the provisions of Articles 3883 and 3891,
V.C.S.) a8 amended by S.B. 123, Act6 of ti. 49thLegis-
lature. Under the above mentioned provi8lons the-iax-
m    sompen8atlonof the sheriff of Ualker Countf tie
$3750 (~3ooO~.plam4750 incream allowed under Y.B. 1231,
                                              _ ..    n
Hon. Y. E. GAte8, page 3    (V-882)


Section 61 of Artlole XVI of t&e Conrrtltutlonof Texas
aa amended provide8 that It shall be mandatory upon the
Commissloners~Courts of~this State to oompenrate the
sh@riff, deputy mheriffe, constables,deputy conatable8,
county law enforcementofficer8 and prrcinot law enforce-
ment offlcera on a 8alary b&818 beginning January 1,19499.
Attorney General Opinion PO. V-748, According to the
Snots prerated, the Conmiisrioners1 Court of Walkor Coun-
ty hae placed the county officer8 (other than the County
Connai88ionsrsand ahoriff) ona fee b&818.
            Section 1 of SOB. 92, Act8 of the Sl8t Legilk
lature,   provlde8:
           aSeotlon 1,  The CO-i88 iOMr8  COW%
      in each county of this State I8 hereby au-
      thorized, when in their judgment the flnau-
      cial condition of the county lud tbo needs
      of the officer jurtify the inoreaae, to en-
      trr an order lncrearingthe compensationof
      the precinct, county 8nd district officera,
      or either of thorn,in au additionalamount
      not to exceed twenty-five (25%) per cent of
      the sum allowed under the law-for the fia-
      cal year of 1948, whether paid on fee or
      salary basis; provided, however the m-bore
      of the Coami88ionersCourt may not raise
      the aalarles-ofany of such Commireioners
      Court under the torm8 of thim Act without
      ralring the s~alaryof the remaining ooun-
      ty offlclal8 ln Uke proportion.w.
           In construing the above quoted provlslons it
was held in Attorney General Opinion Ho. V-864 that the
Commiralonera~Court was luthorisod to Increase the com-
peneation of Its oounty offloials in an additional amount
not to exceed twenty five per cent of the amount allowed
underthe law (in the instant came, Articles 3883 gld
3891, V.C.S. as amended) for the fiscal year 1948. In
view of the foregoing, you are advised that the Comais-
(donors' Court of Walker County may allow an increase In
the compensation of the shePlff in an additionalamount
not to lxoeed $937.50 (25% of $3750). In other word8,
the increase &lowed under S.B, 92 ,I8an additional ln-
crease over aud above the increalre alloved in 1945 by
S.B. I23 of the 49th Leglelature.
            Section 2 of 20. 92 provldee:



                                 .’     ‘.
Hon. Y. E. Gate8,   Page 4   (V-882)


          *The Comi8sloner8 Court In eaeh eoua-
     ty of-this State is hereby authorized,when
     in their judgmentthe flnanolal condition  of
     the county and the needs of the deputies, a+
     sietantrrand clerk8 of any district, oounty
     or precinct officer justify the Inerea8e, to
     enter an order increasingthe compansatlonof
     any such deputy, 488frtant or clerk in 8n ad-    .
     dltlonal amount not to exceed thirty-flvo (35$z>
     per oept of the sum allowed under the law for..,
     the flical year of 1949."
          Since Section 2 ooniaina 8ub#taI¶tiAllythe 8ame
language as Section 1, the a8m rule of law la applica-
ble to deput$ea, assistant8 and clerk8 a8 well as count7
md preoinct offloors,
          Section 3 of S,B, 92 provides:
           *All of 8wch offiaera who were paid on
     a fea.brsis  duriiagthe ffacal year of 1948,
     and~who are now to be paid on a salary ba-
     ala, ehall be paid an annual salary In twelve
     (12) equal installment8of not le88 th8n the
     total sum earned a8 oompensatiion  by hU in
     his official aapaolty for the fiscal fhr
     of 1935, and not more than the maxfmrm 8m
     allowed ruch officer   under the lawo exi8t-
     lng on Au&prt       1948, togethor with the
     twenty-five (25% j par oent Increase allow-
     ed by this Aot within the discretion of tha
     ConmieslonerrCourt.'
          Since the sheriff of Walker County in 1948 w&8
oompen8atedon a fee basis atidin 1949 has been compon-
8ated otia salary basis (SOCK 61 of Art. XVI, Const, of
Texan) the maximum and rlnimum ralary of the sheriff  i8
rixod,by the provisions of Section 3 of S.B. 92, You
are theriforsadvired that the rherlff of Walker Coun-
ty is entitled to a 8alary of not lenr than the total
8um earned as conpensatlon     hia in hie official capa-
                           "4 * You are further advlaed
city for the fiscal year 193
that the maximum compmmtlon Allowed under the law is
&,687.50 03750 POW $937050).
          Since the Commiaaioners~ Court of Walker Coun-
ty has placed its county 8nd precinct officer8 (0-r
than county commlasioners,sheriff and constables)   on a
"fee* bA8j.8,Walker County ie not governed by Section8


                                                      ..
Eon. Y. E. Gate8, page 5   (V-882)


   and 5 of Article 39126aud therefore does not have an
ftOfflcers~ Salary Fund." Seotion 61 of Article IV1 of
the Constitutionof Texal require8 the sheriff to pay
into the County Trearury 8ll fees earned by him. Since
Walker County ha8 no "Offioersf Salary Fund," the sal-
ary of the 8herlff rhould be paid out of the-general
fund.
                     SUMMARY

          Senate Bill 92, Acts of the Slat Leg-
     lslature, flxee the minimum 8alary for-the
     eheriff of Walker Coupty at not leas than
     the total sum earned a8 compensationby hL
     In hi8 official capacity for the fiscal year
     1935,and fixee his maximum salary at not
     more than the maximum sum allowed him under
     $;s~;;;~g=&qyt          24, 1948P~"P 25Ff.

          The Increase allowed the county and
     precinct offlcor8under the provisions of
     Senate Bill 92, Acts of the slat Leglsla-
     ture, is aa additional Increase over and
     above the Increase allowed In 1945by the
      rovisiona of Senate Bill 123, lots of the
      9th Legislature.
     fi
          Section 61 of Article XVI of the con-
     stitution of Texas requiresthe sheriff to
     pay into the County Treasury all fees earn-
     ed by him, aud alnce Walker County has no
     "Offlcora'Salary Fund," ths salary of th8
     sheriff should be paid out of the general
     fund of the county.
                                     Your8 very truly,
                               ATTORWEYGXERALOFTD3S
                                                 .